UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7295


BILLY LEE LISENBY, JR., a/k/a Malik Al-Shabazz,

                Plaintiff - Appellant,

          v.

RANDALL LEAR, Chief of Police; KENNETH LEAR, Sergeant; JEFF
D. OUTLAW, PFC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:09-cv-00410-DCN)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Lee Lisenby, Jr., Appellant Pro Se. Justin Tyler Bagwell,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Billy Lee Lisenby, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on Lisenby’s civil complaint.                 We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                Lisenby v. Lear,

No. 5:09-cv-00410-DCN (D.S.C. July 16, 2013).                We further deny

Lisenby’s motion for appointment of counsel.                 We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2